         Case 2:19-cv-02265-JD Document 17-1 Filed 06/04/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  LAP DISTRIBUTORS, INC., a
  Pennsylvania corporation, individually and
  on behalf of all others similarly situated,

                 Plaintiff,
                                                   Case No. 2:19-cv-02265-JD
         v.

  QUADISCO, INC. D/B/A QUADIS
  VOICE & DATA SOLUTIONS, a
  Pennsylvania corporation,

                 Defendant.


                                           ORDER

       AND NOW, this _____ day of ____________, 2020, upon consideration of Plaintiff’s

Local Counsel’s Motion to Withdraw Appearance and any response thereto, it is hereby

ORDERED that the Motion is GRANTED and attorney Deborah R. Gross and the firm of

Kaufman, Coren & Ress, P.C. are hereby withdrawn as local counsel for Plaintiff in the above-

captioned proceedings.

                                            BY THE COURT:




                                                                              J.
